IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45137

STATE OF IDAHO,                                 )   2018 Unpublished Opinion No. 344
                                                )
       Plaintiff-Respondent,                    )   Filed: February 1, 2018
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
ISOM LEE HUDSON,                                )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Jonathan P. Brody, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period of
       confinement of four years, for driving under the influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Isom Lee Hudson pleaded guilty to driving under the influence, Idaho Code § 18-8004.
The district court imposed a unified ten-year sentence, with four years determinate, but after a
period of retained jurisdiction, suspended the sentence, and placed Hudson on probation.
Hudson filed an Idaho Criminal Rule 35 motion which the district court denied. Hudson appeals,
contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hudson’s judgment of conviction and sentence are affirmed.




                                                   2